DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This is a continuation of applicant's earlier Application No. 15/553,427, now US Patent 

10,704,168.  All claims are drawn to the same invention claimed in the earlier application and 

could have been finally rejected on the grounds and art of record in the next Office action if they 

had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL 

even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the 

extension of time policy as set forth in 37 CFR 1.136(a). Claims 1-23 in pending application 

‘415 are same as claims 1-23 filed in Applicant’s application ‘427 on August 24, 2017 by 

original presentation and this office action is made FINAL.  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



 

 Claim Rejections - 35 USC § 103
 2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being
unpatentable over Liao (WO 2014/113207). Liao discloses a filamentary core for an elastic
composite yarn (8) that has at least two elastic performance filaments (4,6, I, II) with each of
the at least two elastic performance filaments capable of being stretched at least about 2 times
its package length and has elastic recovery after being released from a stretching of 2 times its
package length, page 3, lines 21-29 and as shown in table 1. Further, the at least two elastic
filaments has a continuous contact area along a longitudinal direction thereof as shown in
figure 1 can be twisted or intermingled together, page 4, line 20 with an inelastic control
filament/hard fiber, page 4, lines 34-37. A fibrous sheath (2) made of conventional spun staple
fibers surrounds the filamentary core. In addition, the composite yarn can be woven, page 9,
 lines 1-6. Also¸ an arrangement for producing filamentary elastic core with at least two separate
supplies (2,8) for supplying at least two elastic performance filaments (4,10)
The arrangement for producing filamentary elastic core with at least two separate supplies
for supplying the at least two elastic performance filaments and the inelastic control filament as
shown in figure 2.

Page 3, lines 21-29 states that the elastic fiber when released from 2x stretched position
will retract less than 1.5 times original length after a minute. Therefore, it would have been
obvious to one skilled in the art before the effective date of the claimed invention that the at least
two elastic performance filaments of Liao will have substantially 90% + elastic recovery after
several minutes due the natural of physical properties of the at least two elastic filaments as
known in the textile art.


With regard to claims 2, 3, 5 and 10-12 , pages 5-7 states that the elastic core filaments
(I, II) are stretched at different speeds with desired draft or stretch ratio and fabric quality of
the composite yarns . Therefore, it would have been obvious to one skilled in the art before the
effective date of the claimed invention that each of the at least two elastic performance
filaments of Liao in light of disclosure on pages 5-7 with different draft or stretch ratio can have
varying denier thickness, elongation area with desired breaking point, recovery forces, different
 modulus of elasticity being substantially structured different from one another along the entire
composite yarn and additional frictional coating on core filaments for making optimum quality
and durability yarn as known by artisan in textile art or as required for a particular application
thereof.
Furthermore, with regard to claim 7, it would have been obvious to one
skilled in the art before the effective date of the claimed invention that the at least two elastic
performance filaments of Liao having different draft or stretch ratio, page 5, lines 28-32 through
routine experimentation can be chosen to maintain a proper ratio to prevent breakage of the yarn.


Also, with regard to claims 8-9, it would have been obvious to one
skilled in the art before the effective date of the claimed invention that the at least two elastic
performance filaments of Liao can includes a third elastic performance filament as shown in
figure 1 with each of the at least two and third elastic performance filaments
having different draft or stretch ratio with respect to one another, page 5, lines 28-32 through
routine experimentation that can be chosen in order to maintain a proper ratio to prevent
breakage of the yarn.


4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liao as applied to
claim 1 above, and further in view of Cheng (EP 2006222). Liao discloses the invention as set
forth above except for having at least one draft ratio generator for the at least elastic performance
filaments.
Cheng discloses an arrangement for producing filamentary elastic core with at least two
separate supplies (2,8) for supplying at least two elastic performance filaments (4,10) and having
at least one draft ratio generator (6,12) that allows the at least two elastic performance filaments
to be introduced at different draft ratios, subparagraphs 28-29.
It would have been obvious to one skilled in the art before the effective date of the
claimed invention that the at least two elastic performance filaments suppled through
arrangement of Liao having different draft or stretch ratio page 5, lines 28-32 can be provided



with at least one draft ratio generator as taught by Cheng through routine experimentation
can be chosen in order to maintain a proper ratio to prevent breakage of the yarn.


5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of
Cheng as applied to claim 15 above, and further in view of Yeung (WO 2015/003346). Liao
discloses the invention as set forth above except for showing the fibrous sheath made of at least
two separate rovings.
Yeung disclose a method of providing at least two separate rovings (112,122) of fibers
like cotton for making a fibrous sheath.
 
It would have been obvious to one skilled in the art before the effective date of the
claimed invention that the at least two elastic performance filaments covered by the fibrous
sheath of Liao when viewed with Chen can be made by at least two separate rovings as taught by
Yeung in order to protect the core or depending on end use thereof.
Furthermore, with regard to claims 15-18, it would have been obvious to one skilled in
the art before the effective date of the claimed invention that the at least two elastic performance
filaments suppled through the arrangement having different draft or stretch ratio page 5,
lines 28-32 of Liao as disclosed therein and in paragraph 3 above is processed through method
steps and as known in the textile art.


Allowable Subject Matter
6.	Claim 6 and 20-23 are objected to as being dependent upon a rejected base claim, but 

would be allowable if rewritten in independent form including all of the limitations of the base 

claim and any intervening claims.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.
The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent


Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 10, 2022						  /TAJASH D PATEL/                                                                                                 Primary Examiner, Art Unit 3732